Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
              DETAILED ACTION
This is in response to the communication filed on 06/12/2022. Claims 21-48 are pending in the application. Claim 27 is objected. Claims 21-26 and 28 -48 have been rejected. 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/25/2020, 01/27/2021, 02/25/2021, 04/29/2022 and 06/09/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
    				Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-28, 39- 43 and 45-48 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0161906 A1 (hereinafter DAVIS et al) further in view of US 9,607,138 B1 (hereinafter Baldwin et al)
Regarding claim 21, DAVIS et al teaches  determine if the three-dimensional shape is consistent with that of a human face, 
receive or derive first biometric data from at least one first image of a user taken with a computing device camera located at a first distance from the user (note para. [0011], [0068], [0077], [0078]); 
receive or derive second biometric data from at least one second image of the user taken with the computing device camera located at a second distance from the user, the second distance being different than the first distance (note para. [0011], [0077], [0078], [0081]); 
compare the first biometric data with second biometric data for expected differences that result from characteristics of a human face and the  at least one first image and the at least one second image being captured at different distances from the user (note para.  [0077], [0080]–[0081], [0104]); 
determine that the shape is not exhibited when the second biometric data does not have expected differences compared to the first biometric data, the expected differences comprising at least differences due to the change in the relative distance between the user’s facial features and the camera when the at least one first image was captured at the first distance and the at least one second image was captured at the second distance (note para. [0081], [0104] –[0106], [0111])
DAVIS et al fails to teach expressly a non-transient computer readable medium containing non- transitory machine executable code configured to determine if the three-dimensional shape is consistent with that of a human face; and determine that the three-dimensional shape is not exhibited when the second biometric data does not have expected differences compared to the first biometric data. 
However, Baldwin et al teaches a non-transient computer readable medium containing non- transitory machine executable code configured to determine if the three-dimensional shape is consistent with that of a human face (note column 23, lines 35-45); and determine that the three-dimensional shape is not exhibited when the second biometric data does not have expected differences compared to the first biometric data (note column 4, lines 1-24; and column 7, line 40 – column 8, line 20)
Baldwin et al and DAVIS et al are analogous art because they are from the same field of endeavor of authenticating users using different images including biometric/ facial information. Therefore, before the filing of the claimed invention,  it would have been obvious to a person of ordinary skill in art to modify DAVIS et al medium to further include the features of a non-transient computer readable medium containing non- transitory machine executable code configured to determine if the three-dimensional shape is consistent with that of a human face; and determine that the three-dimensional shape is not exhibited when the second biometric data does not have expected differences compared to the first biometric data in order to provide users with a portable mechanism for storing instructions for authenticating a physical person utilizing facial movement and/ or distance information (note Baldwin et al, column 2, starts a line 10; and column 7, line 40 – column 8, line 20)
Regarding claim 22, DAVIS et al teaches   the non-transient computer readable medium of claim 21 wherein the expected differences appear as changes in the relative size and shape of facial features of the user (note para. [0125], [0126])
Regarding claim 23, DAVIS et al teaches    the non-transient computer readable medium of claim 21 wherein determining that three-dimensionality is not exhibited happens during an authentication session (note para. [0043], [0044], [0081])
Regarding claim 24, it is rejected applying as same motivation and rationale applied above rejecting claim 21, furthermore, Baldwin et al teaches    the non-transient computer readable medium wherein the computing device camera is part of a computing device and the machine executable code is configured to display an interface on the computing device’s screen to guide the user to capture the at least one first image at the first distance and the at least on second image at the second distance (note column 13, starts at line 62)
Regarding claim 25, it is rejected applying as same motivation and rationale applied above rejecting claim 21, furthermore, Baldwin et al teaches    the non-transient computer readable medium wherein the machine executable code is further configured to compare at least portions of the first data, second data, or both to enrollment data derived from an enrollment image, the enrollment image captured and stored prior to an authentication session (note column 6, lines 1-35); and
determining the user is not authenticated when the first data, the second data, or both do not sufficiently correspond to the enrollment data (note column 6, lines 15-60)
Regarding claim 26, DAVIS et al teaches  the non-transient computer readable medium of claim 21 wherein the computing device camera is part of a computing device and the computing device is a hand-held device, and the user holds the device at the first distance to capture the at least one first image and then holds the computing device at the second distance to capture the at least one second image (note para. [0077], [0078])
Regarding claim 28, DAVIS et al teaches    the non-transient computer readable medium of claim 21 wherein the first biometric data and the second biometric data comprise image data of facial features (note para. [0011], [0049])

Regarding claim 39, DAVIS et al teaches a method, performed using a computing device, for providing authentication of a person during an authentication session, the method comprising: 
capturing a first image of a head of the person with a camera at a first distance from the person, the camera associated with the computing device (note para. [0011], [0068], [0077], [0078]); 
changing a distance between the person and the camera to a second distance, which is different from the first distance (note para. [0077], [0078], [0109]); 
capturing a second image of the head of the person with the camera at the second distance from the person (note para. [0011], [0077], [0078], [0109]); 
comparing one or more aspects of the head from the first image or first biometric data derived from the first image to one or more aspects of the head from the second image or second biometric data derived from the second image to determine whether expected differences are not present (note para.  [0077], [0080]–[0081], [0104]), wherein the expected differences result from at least the first image and second images of the head of the person being captured at different distances (note para.  [0104], [0109] –[0110])
 if the expected differences are not present, denying authentication of the person and providing notice thereof to one or more of the person, a third party, or a software application, 
DAVIS et al fails to teach expressly wherein the authentication is authentication of liveness, three-dimensionality, or both.
However, Baldwin et al teaches wherein the authentication is authentication of liveness, three-dimensionality, or both (note column 4, lines 1-24; and column 7, line 40 – column 8, line 20)
Baldwin et al and DAVIS et al are analogous art because they are from the same field of endeavor of authenticating users using different images including biometric/ facial information. Therefore, before the filing of the claimed invention,  it would have been obvious to a person of ordinary skill in art to modify DAVIS et al method to further include the features of wherein the authentication is authentication of liveness, three-dimensionality, or both in order to provide users with a portable mechanism for storing instructions for authenticating a physical person utilizing facial movement and/ or distance information (note Baldwin et al, column 2, starts a line 10; and column 7, line 40 – column 8, line 20)
Regarding claim 40, it is rejected applying as same motivation and rationale applied above rejecting claim 39, furthermore, Baldwin et al teaches the  method wherein the steps of comparing, denying authentication, and providing notice are performed by a server that is remote from the computing device (note figure 9.926, figure 12.1208; and column 21, lines 5-30)
Regarding claim 41, it is rejected applying as same motivation and rationale applied above rejecting claim 39, furthermore, Baldwin et al teaches the method wherein the authentication is authentication of three-dimensionality (note column 4, lines 1-24; and column 7, line 40 – column 8, line 20)
Regarding claim 42, DAVIS et al teaches the method of claim 39 wherein expected differences result from differences in relative dimensions of a person’s face appearing different when capturing images is done close to the person’s face and far from the persons face (note para. [0011], [0078])
Regarding claim 43, DAVIS et al teaches a method for determining whether a user exhibits 
capturing at least one first image of a the user’s face taken with a camera located a first distance from the user, the camera associated with a computing device (note para. [0011], [0068], [0077], [0078]); 
processing the at least one first image or a portion thereof to create  first data, the first data derived from the user’s face (note para.  [0070], [0077], [0078], [0081]);
intentionally moving the camera from the first location to a second location, the second location being a second distance from the user, or the user moving to change a distance between the user and the camera from the first distance to the second distance (note para. [0077], [0078], [0109]); 
capturing at least one second image of the user’s face   taken with the camera located a second distance from the user, the second distance being different than the first distance (note para. [0011], [0077], [0078], [0109]);
 processing the at least one second image or a portion thereof to create second data, the second data derived from the user’s face (note para.  [0070], [0077], [0078], [0081]);
analyzing the first data to determine at least if the first data exhibits first characteristics that indicate the first data was derived from an image of the user captured at the first distance (note para.  [0077], [0080]–[0081], [0104]); 
analyzing the second data to determine at least if the second data exhibits second characteristics that indicate the second data was derived from an image the user captured at the second distance (note para.  [0077], [0080]–[0081], [0104]); 
determining the user does not exhibit the expected degree 
 the step of analyzing the first data determines the first data does not exhibit first characteristics that indicate the first data was derived from an image of the user captured at the first distance (note para. [0081], [0104] –[0106], [0111]); or 
the step of analyzing the second data determines the second data does not exhibit second characteristics that indicate the second data was derived from an image of the user captured at the second distance (note para. [0081], [0104] –[0106], [0111])
DAVIS et al fails to teach expressly determining the user does not exhibit the expected degree of three-dimensionality when the step of analyzing the first data determines the first data does not exhibit first characteristics that indicate the first data was derived from an image of the user captured at the first distance.
However, Baldwin et al teaches determining the user does not exhibit the expected degree of three-dimensionality when the step of analyzing the first data determines the first data does not exhibit first characteristics that indicate the first data was derived from an image of the user captured at the first distance (note column 4, lines 1-24; and column 7, line 40 – column 8, line 20)
Baldwin et al and DAVIS et al are analogous art because they are from the same field of endeavor of authenticating users using different images including biometric/ facial information. Therefore, before the filing of the claimed invention,  it would have been obvious to a person of ordinary skill in art to modify DAVIS et al method to further include the features of determining the user does not exhibit the expected degree of three-dimensionality when the step of analyzing the first data determines the first data does not exhibit first characteristics that indicate the first data was derived from an image of the user captured at the first distance in order to provide users with a portable mechanism for storing instructions for authenticating a physical person utilizing facial movement and/ or distance information (note Baldwin et al, column 2, starts a line 10; and column 7, line 40 – column 8, line 20)
Regarding claim 45, it is rejected applying as same motivation and rationale applied above rejecting claim 43, furthermore, Baldwin et al teaches the method further comprising displaying one or more prompts on a screen associated with the computing device to guide the user to capture the at least one first image at the first distance and the at least on second image at the second distance (note column 13, starts at line 62)
Regarding claim 46, DAVIS et al teaches the method of claim 43 wherein the at least one first image and the at least one second image are captured with a hand-held computing device, and the user holds the computing device at the first distance when capturing at least one first image and at the second distances when capturing the at least one second image (note para. [0077], [0078])
Regarding claim 47, DAVIS et al teaches the method of claim 43 wherein the first data and the second data comprise at least in part biometric data  (note para. [0011], [0048], [0077])
Regarding claim 48, DAVIS et al teaches the method of claim 43 wherein the first data and the second data comprise at least in part a image data of facial features (note para.  [0061], [0077], [0078], [0081])

Claims 29-38 are rejected under 35 U.S.C. 103 as being unpatentable over  DAVIS et al   in view of   Baldwin et al further in view of US 2014/0169643 A1 (hereinafter Todoroki)
Regarding claim 29, DAVIS et al teaches a method for determining when a user, based on images of the user, 
capturing at least one first image of the user taken with a camera located at a first distance from the user, the camera associated with a computing device (note para. [0011], [0068], [0077], [0078]); 
processing the at least one first image or a portion thereof to create first data (note para. [0061], [0077], [0078]); 
moving the camera to a second distance from the user, where the second distance is different from the first distance (note para. [0011], [0077], [0078]); 
capturing, at the second distance, at least one second image of the user taken with the camera associated with the computing device (note para.  [0077], [0078]); 
processing the at least one second image or a portion thereof to create second data (note para.  [0070], [0077], [0078]);
 examining the first data and the second data to determine whether differences between the first data and the second data 

DAVIS et al  fails to teach expressly determining whether differences between the first data and the second data indicate an expected type of distorting change in at least one image that is consistent with a real person being imaged and which is are indicative of three-dimensionality; and 
determining the user is not three-dimensional when the first data and the second data do not have expected differences indicating the user exhibits three-dimensionality.
However, Baldwin et al teaches determining whether differences between the first data and the second data indicate  (note column 7, line 40 – column 8, line 20; and column 23, lines 35-45); and 
determining the user is not three-dimensional when the first data and the second data do not have expected differences indicating the user exhibits three-dimensionality (note column 4, lines 1-24; and column 7, line 40 – column 8, line 20)
Baldwin et al and DAVIS et al are analogous art because they are from the same field of endeavor of authenticating users using different images including biometric/ facial information. Therefore, before the filing of the claimed invention,  it would have been obvious to a person of ordinary skill in art to modify DAVIS et al medium to further include the features of determining the user is not three-dimensional when the first data and the second data do not have expected differences indicating the user exhibits three-dimensionality in order to provide users with a portable mechanism for storing instructions for authenticating a physical person utilizing facial movement and/ or distance information (note Baldwin et al, column 2, starts a line 10; and column 7, line 40 – column 8, line 20)
Modified Baldwin et al-DAVIS et al method fails to teach expressly determining whether differences between the first data and the second data indicate an expected type of distorting change in at least one image that is consistent with a real person being imaged.
However, Todoroki teaches determining whether differences between the first data and the second data indicate an expected type of distorting change in at least one image that is consistent with a real person being imaged (note para. [0064], [0089])
Todoroki and DAVIS et al are analogous art because they are from the same field of endeavor of authenticating users using biometric/ facial information. Therefore, before the effective filing of the claimed invention, it would have been obvious to a person of ordinary skill in art to further modify Baldwin et al-DAVIS et al method to include the features of determining whether differences between the first data and the second data indicate an expected type of distorting change in at least one image that is consistent with a real person being imaged in order to provide users with an improved authentication/ movement detection mechanism that would further utilize image distortion information (note Todoroki, para [0018]-[0019], [0089])
Regarding claim 30, it is rejected applying as same motivation and rationale applied above rejecting claim 29, furthermore, Todoroki teaches the method wherein the expected differences result from at least distortion (note para. [0064], [0089])
Regarding claim 31, it is rejected applying as same motivation and rationale applied above rejecting claim 29, furthermore, Baldwin et al teaches the method further comprising: 
capturing one or more additional images at distances from the user that are between the first distance and the second distance (note column 3, line 57 -column 4, line 23)
 for at least one of the one or more additional images, generating additional data (note column 3, line 57 -column 4, line 23);  
examining the additional data, the first data, and the second data, or portions thereof, to determine whether expected differences therebetween indicate the user exhibits three-dimensionality (note column 3, line 57 -column 4, line 23; and column 5, starts at line 48)
Regarding claim 32, it is rejected applying as same motivation and rationale applied above rejecting claim 29, furthermore, Baldwin et al teaches the method further comprising displaying one or more prompts on a screen associated with the computing device to guide the user to capture the at least one first image at the first distance and the at least on second image at the second distance (note column 13, starts at line 62)
Regarding claim 33, it is rejected applying as same motivation and rationale applied above rejecting claim 21, furthermore, Baldwin et al teaches the method of claim 32 wherein the one or more prompts are an on the screen shape within which an image of a face of the user is aligned during capture the at least one first image and the at least one second image (note column 9, lines 25-39)
Regarding claim 34, DAVIS et al teaches the method of claim 29 wherein the computing device is a hand-held device, and the user holds the computing device at the first distance from the user when capturing at least one first image and holds the computing device at the second distance from the user when capturing the at least one second image (note para. [0077], [0078])
Regarding claim 35, DAVIS et al teaches the method of claim 29 wherein the first data and the second data comprise at least in part biometric data (note para. [0011], [0048], [0077])
Regarding claim 36, DAVIS et al teaches the method of claim 29 wherein moving the camera comprises moving the camera linearly toward or away from the user (note para. [0109] –[0110])
Regarding claim 37, DAVIS et al teaches the method of claim 29 further comprising illuminate a screen of the computing device while capturing the at least one first image and/or the at least one second image to improve quality of an image being captured (note para. [0077], [0109])
Regarding claim 38, DAVIS et al teaches the method of claim 29 wherein a face of the user is held steady when capturing the at least one first image and the at least one second image and the camera moves from the first location to the second location (note para. [0077], [0109] –[0110])

      Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); and In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www. uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/ guidance /eTD-info-I.jsp.

Claims 21-23, 25-26, 28-31, 34-36, 38-44 and 46-48 of the instant application are provisionally rejected under the judicially created doctrine of obviousness type double patenting as being un-patentable over claims 1-20 of the copending application No. 16/256,955.
In particular, claims 21, 29-30, 39-40 and 43-44 of the instant application is obvious over claims 1-2, 6, 8-10 and 16-17 of the copending application No. 16/256,955; and claims 23, 25, 31, 34, 41-42 and 46 of the instant application is obvious over claims 1-2, 8-10, 16-17 and 20 of the copending application No. 16/256,955; and claims 26, 28, 35-36 and 47-48 of the instant application is obvious over claims 1-2, 7-10 and 20 of the copending application No. 16/256,955. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because all the features of claim-set of the instant application either exist in similar or different names, and/or they are obvious variations of each other. Conflicting claim sets of both of the instant application and the copending application are directed to a method for  authenticating live or real users using biometric information associated with the images obtained from multiple camera distances. Differences between the conflicting claim set of the instant application and the conflicting claim set of the copending application are that features set forth by the conflicting claim set of the instant application have been presented in alternative fashion (by grouping them differently) or with broader scope. 
However, at the time of effective filing of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify or re-arrange the features of the conflicting claims of the copending application in order to present the claimed invention alternatively or with broader scope since claims with broader scopes would inherently encompass more features.
This is a provisional obviousness-type double patenting rejection. 

Allowable Subject Matter
Claim 27 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. Claim 44 would be allowable if rewritten (or a terminal disclaimer filed) to overcome the obviousness type double patenting rejections, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

             Conclusion
A shortened statutory period for response to this action is set to expire in 3 (Three) months and 0 (Zero) days from the mailing date of this letter. Failure to respond within the period for response will result in ABANDOMENT of the application (see 35 U.S.C 133, M.P.E.P 710.02(b)). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTO ABEDIN whose telephone number is 571-272-3551.  The examiner can normally be reached on M-F from 8:30 AM to 6:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jung (Jay) Kim, can be reached on 571-272-3804. The RightFax number for faxing directly to the examiner is 571-273-3551. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:// www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SHANTO ABEDIN/            Primary Examiner, Art Unit 2494